Bell, Chief Judge.
This is a suit to recover the unpaid balance on two promissory notes. Plaintiff bank was the payee. A third party was the maker. Defendant unconditionally guaranteed payment of both notes. A jury returned a verdict for plaintiff in a stated amount plus interest and attorney fees and a judgment was entered. Held:
The defendant contends that the evidence demands the conclusion that he was discharged because of the plaintiff’s impairment of the collateral given for the two notes; that defendant had the right to demand that the plaintiff accelerate payment of the notes which it did not do; and that the plaintiff was negligent in the circumstances which increased his risk. We have examined these contentions and the record and they are meritless. Defendant unconditionally guaranteed payment of the notes. It was shown that they were not fully paid when due. The evidence authorized the verdict and judgment for plaintiff.

Judgment affirmed.


McMurray and Smith, JJ., concur.